Citation Nr: 0811498	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-28 882	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the right knee.

2.  Entitlement to an initial compensable evaluation for 
residuals of a left shoulder strain. 

3.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right little finger with scar.

4.  Entitlement to an initial compensable evaluation for 
bursitis of the right femoral condyle.

5.  Entitlement to an initial compensable evaluation for 
residuals of left inguinal herniorrhaphy.

6.  Entitlement to an initial compensable evaluation for a 
scar of the right shoulder.

7.  Entitlement to service connection for a left knee 
disability.
8.  Entitlement to service connection for a lumbar spine 
disability.

9.  Entitlement to service connection for bilateral hearing 
loss.   


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to June 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction over the veteran's claims file 
was later transferred to the Los Angeles, California RO.

The Board notes that the veteran submitted a timely notice of 
disagreement as to the issues of entitlement to an increased 
rating for right rotator cuff syndrome and post septoplasty 
and rhinoplasty with sinusitis and allergic rhinitis 
addressed by the RO in June 2003 and that in July 2005 a 
statement of the case (SOC) containing these issues  was 
issued.  However, the veteran, as part of his August 2005 
substantive appeal, specifically withdrew these increased 
rating claims from appellate consideration.


FINDINGS OF FACT

1.  The veteran's patellofemoral pain syndrome of the right 
knee is largely asymptomatic, and has not manifested by 
limitation of motion, subluxation, lateral instability or by 
any pathology related to the semilunar cartilage. 

2.  The veteran's residuals of a left shoulder strain do not 
cause limitation of motion of the arm to shoulder level; 
flexion and abduction of the left shoulder are to 170 
degrees.  

3.  The veteran's status post fracture of right little finger 
with scar is not manifested by significant residuals, scar 
associated with this condition is not deep, does not cause 
limitation of motion, and measures less than six square 
inches in area, is not unstable or painful, but does exhibit 
mild hypopigmentation.

4.  The veteran's right hip disability is not manifested by 
pain, limited motion, ankylosis or flail joint.  

5.  The residuals of the veteran's left inguinal 
herniorrhaphy are not manifested by recurrent hernia and the 
scar associated with this condition is not deep, does not 
cause limitation of motion, and measures less than six square 
inches in area, is not unstable or painful, but does exhibit 
mild hypopigmentation.

6.  The scar of the veteran's right shoulder is not deep, 
does not cause limitation of motion, measures less than six 
square inches in area, is not unstable or painful, but does 
exhibit mild hypopigmentation.

7.  The veteran is not currently diagnosed as having a left 
knee disability.  

8.  The veteran is not currently diagnosed as having a lumbar 
spine disability.  

9.  The veteran does not have bilateral hearing loss which 
can be considered a disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
patellofemoral pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257-5261, 5099-5019 (2007).

2.  The schedular criteria for an initial compensable 
evaluation for the veteran's service-connected residuals of a 
left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2007).

3.  The criteria for a compensable evaluation for residuals 
of a fracture of the right little finger with scar have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a; 38 C.F.R. § 4.71a, 
Diagnostic Codes, 5227, 5230; 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2007). 

4.  The criteria for a compensable evaluation for bursitis of 
the right femoral condyle have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5299-5255 (2007).

5.  The criteria for an initial compensable evaluation for 
left inguinal herniorrhaphy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R., 4.7, 
4.114, Diagnostic Code 7338 (2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2007).

6.  The criteria for a compensable evaluation for a scar of 
the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2007).

7.  Service connection for a left knee disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

8.  Service connection for a lumbar spine disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

9.  Service connection for a bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the appellant with notice in March 2005 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
August 2005 statement of the case, following the provision of 
notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the veteran's claims for service 
connection are being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
disabilities.  

In this case, the veteran was awarded service connection for 
patellofemoral pain syndrome of the right knee, residuals of 
a left shoulder strain, residuals of a fracture of the right 
little finger, with scar, residuals of left inguinal 
herniorrhaphy and a scar of the right shoulder and assigned a 
disability rating and an effective date in the June 2003 
rating decision on appeal.  Thus, these claims were 
substantiated in June 2003.  Therefore, following that 
decision, VA had no further duty to notify the veteran how to 
substantiate his claim pursuant to 38 U.S.C.A. § 5103(a) or 
38 C.F.R. § 3.159 (b); the purpose of the notice had been 
served.  See Dingess, 19 Vet. App. at 493.

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of his service-connected disabilities.  The examiner 
did not provide etiology opinions with respect to the service 
connection claims; however, the Board finds a remand for 
another examination is not necessary because the examiner 
noted no pathology present to render a diagnosis regarding 
the left knee or low back.  Indeed, as shown below, the 
record contains sufficient medical evidence to decide the 
claims of service connection for a left knee disability, 
lumbar spine disability and bilateral hearing loss.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file; and 
the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Increased Evaluation Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

Patellofemoral Pain Syndrome, Right Knee

Based upon the principle set forth in Esteban v. Brown, 6 
Vet. App. 259 (1994), the VA General Counsel held that a knee 
disability may receive separate ratings under diagnostic 
codes evaluating instability (Diagnostic Codes 5257, 5262, 
and 5263) and those evaluating range of motion (Diagnostic 
Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 
97.

A veteran who evidences symptoms of restricted range of 
motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (holding that a veteran, 
who has arthritis with restricted motion and instability in 
the knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).  
Additionally, a separate rating under Code 5260 (leg, 
limitation of flexion) and Code 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004.  For rating purposes, normal range of 
motion in a knee joint is from zero to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.

In this case, the veteran's service-connected right knee 
disability has been assigned a noncompensable rating under 
Diagnostic Code 5099-5019.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5099 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the schedule, but are rated by analogy 
to similar disabilities under the schedule.  See 38 C.F.R. §§ 
4.20, 4.27.  Diagnostic Code 5019 pertains to bursitis.  
Under that code, the veteran's knee disability is rated on 
limitation of motion as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4, 
71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, a rating of 10 percent is 
warranted when the veteran experiences slight subluxation or 
lateral instability.  A rating of 20 percent is proper when 
the veteran experiences moderate subluxation or lateral 
instability. A rating of 30 percent is warranted when the 
veteran experiences severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5258 pertains to dislocation of the semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint and is rated as 20 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a single 10 percent rating is for 
application for semilunar removal of cartilage with 
symptomatology.  A higher disability evaluation is not 
provided under this code.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.

Under Diagnostic Code 5260, limitation of flexion is rated 10 
percent when flexion is limited to 45 degrees, 20 percent 
when flexion is limited to 30 degrees and 30 percent when 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension is rated 
10 percent when extension is limited to 10 degrees, at 20 
percent when extension is limited to 15 degrees, at 30 
percent when extension is limited to 20 degrees, at 40 
percent when extension is limited to 30 degrees, and at a 
maximum 50 percent when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In April 2003, the veteran was afforded a pre-discharge 
examination for VA of his right knee.  In recording the 
history of the complaint, the examiner noted that it was felt 
that the veteran had chondromalacia of the right knee.  The 
veteran reported symptoms of chronic discomfort, becoming 
more symptomatic after any type of running or prolonged 
periods of standing.  He denied locking or swelling as well 
as instability.  Examination of the knee demonstrated no 
abnormalities on inspection and palpation.  The veteran had 
normal range of motion, flexion from zero to 140 degrees and 
extension to zero degrees.  McMurray and drawer tests were 
negative.  X-rays of the right knee were normal.  
Neurological testing was likewise normal.  The examiner noted 
that range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
examiner, in the diagnosis section of the examination report, 
noted that there was no clear pathology to render a 
diagnosis.

The veteran was afforded another VA examination in April 
2005, at which time he complained of pain in the right knee 
and stated that he had been diagnosed previously as having 
patellofemoral syndrome of the right knee.  He described 
sharp pain in the back of this knee and that the knee would 
occasionally "pop out."  He stated that the pain was 
aggravated by walking or climbing stairs, but that the 
symptoms were not constant.  He described on and off flare-
ups occurring about once per month, lasting for two days.  He 
found it difficult to walk or climb stairs during flare-ups.   
The veteran denied incapacitation from this condition.  He 
related treatment in the form of painkillers, namely, Motrin 
and aspirin.  He denied prosthetic implant, but acknowledged 
some functional impairment as he could not run, jog or lift 
and carry heavy objects.  He reported some time lost from 
work, at least two times per month.  

Examination resulted in an impression of normally appearing 
knee joints.  Drawer and McMurray's signs were negative.  
There was no crepitus, joint effusion, locking pain, 
subluxation or ankylosis.  Range of motion of the right knee 
was within normal limits:  flexion was to 140 degrees, 
extension was to zero degrees.  There was no pain, fatigue, 
weakness, lack of endurance or incoordination on movement of 
the right knee joint.  The examiner diagnosed patellofemoral 
syndrome of the right knee, resolved.  

The veteran is not entitled to an initial compensable 
evaluation for patellofemoral pain syndrome (chondromalacia 
patella) of his right knee.  His right knee disability is not 
manifested by any impairment, such as limitation of motion, 
instability or any other abnormality.  Examination of this 
knee in April 2003 did not identify sufficient pathology to 
render a diagnosis, although the veteran reported chronic 
discomfort.  The April 2005 VA examination did not result in 
objective signs of pain or discomfort or any other 
symptomatology.  The April 2005 VA examiner diagnosed 
patellofemoral syndrome of the right knee, resolved.  There 
is no X-ray evidence of degenerative arthritis.  Under 
Diagnostic Code 5003, a compensable evaluation is not 
warranted in the absence of X-ray evidence of arthritis.  
With respect to Diagnostic Codes 5260 and 5261, a compensable 
evaluation is not warranted because the veteran's right knee 
exhibits full range of motion.  In regards to Diagnostic Code 
5257 a compensable evaluation is not established, because 
there is no pathology showing subluxation or lateral 
instability.  McMurray's and drawer test were negative.  For 
Diagnostic Codes 5258 and 5259, there is likewise no 
pathology shown in relation to the semilunar cartilage of the 
right knee.  The veteran's right knee is grossly normal.  For 
these reasons, the claim for an initial compensable 
evaluation for the veteran's service-connected right knee 
disability must be denied. 


Residuals of a Left Shoulder Strain

The veteran's service-connected left shoulder strain has been 
assigned a noncompensable rating under Diagnostic Code 5201, 
which provides criteria for the rating of disability from 
limitation of motion of the shoulder and arm.  Under that 
diagnostic code, limitation of motion of the arm to elevation 
at the shoulder level is assigned a rating of 20 percent.  If 
motion of the arm is limited to midway between the side and 
shoulder, a 30 percent evaluation is assigned for the major 
side and a 20 percent evaluation is assigned for the minor 
side.  If arm motion is limited to 25 degrees from the side, 
a rating of 40 percent is assigned for the major side and a 
30 percent rating is assigned for the minor side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2007).  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees for forward elevation, zero to 180 
degrees for shoulder abduction, and zero to 90 degrees for 
external and internal rotation.  38 C.F.R. § 4.71a, Plate I 
(2007). 

At his April 2003 VA pre-discharge examination the veteran 
complained of pain on rotation of the shoulder, and perhaps a 
very slight decrease in strength.  He reported pain down in 
to the biceps of his left arm, sometimes farther.  The 
examiner noted that the veteran was right-handed. 

The examination showed normal range of motion, minimal 
discomfort with abduction and external rotation of the 
shoulder.  There was no crepitation or other changes noted.  
The examiner stated that range of motion was "additionally 
limited by pain, but not by fatigue, weakness, lack of 
endurance or incoordination."  The examination did not, 
however, quantify or attempt to quantify the extent of 
limitation of motion caused by pain.  The examiner diagnosed 
left shoulder strain with residual pain on motion, but noted 
that there was no pain in the arm shown at the examination.  

At the April 2005 VA examination, the veteran complained of 
sharp pain in his left shoulder, which he described as off 
and on.  He also reported a popping sensation.  He stated 
that the symptoms were not constant, but that flare-ups would 
occur at least two times per month, with pain lasting for one 
day.  The examiner found no functional impairment from the 
left shoulder condition.  The veteran treated his left 
shoulder pain with painkillers, namely, Motrin and aspirin.  
There was no prosthetic implant.  The veteran had lost no 
time from work due to this disorder.

Examination resulted in an impression of normal appearance of 
the left shoulder.  There was no ankylosis of the left 
shoulder.  Abduction was 170 degrees out of 180 degrees.  
Forward flexion was 170 degrees out of 180 degrees.  External 
rotation was to 90 degrees out of 90 degrees.  Internal 
rotation was to 90 degrees out of 90 degrees.  The examiner 
noted pain with left shoulder flexion and abduction at 170 
degrees.  He found that range of motion was limited by pain, 
but not by fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  

Entitlement to an initial compensable evaluation for the 
veteran's residuals of a left shoulder strain is not 
warranted.  Examination has shown, with consideration of the 
DeLuca factors that the veteran's shoulder is limited only in 
abduction and flexion to 170 degrees, which is well above 
midway between the side and shoulder level and well in excess 
of 25 degrees.  Those findings do not more closely 
approximate the criteria required for a compensable rating.  
Accordingly, the claim must be denied.  

The Board does not find Diagnostic Codes 5200, 5202 and 5203 
to be applicable in this case.  There is no evidence of 
ankylosis of the veteran's left shoulder, thus rendering 
Diagnostic Code 5200 in applicable.  With respect to 
Diagnostic Coe 5202, there is no sign that the veteran's 
humerus is impaired, thus rendering this diagnostic code 
inapplicable.  Likewise, Diagnostic Code 5203 is not 
applicable because there is no evidence of clavicle or 
scapula disability.  

Status Post Fracture of Right Little Finger

In the rating action on appeal, the RO granted service 
connection and assigned a noncompensable rating under 
Diagnostic Code 5230.  Diagnostic Codes 5227 and 5230 provide 
a maximum noncompensable evaluation for unfavorable or 
favorable ankylosis and any limitation of motion for a ring 
or little finger.  See 38 C.F.R. § 4.71a.

At the April 2003 VA pre-discharge examination the examiner 
noted a history of right fifth metacarpal fracture in 1991 
and open reduction an internal fixation because of a poor 
healing fracture.  At the time, the veteran reported 
difficulty in being able to get a full grip and discomfort in 
this hand.  The veteran also felt that he had some decreased 
range of motion as well, and reported difficulty writing for 
a long period of time and holding onto a pen.  The examiner 
noted that the veteran had had a total of three surgical 
procedures on this hand.  

Examination of the hand resulted in a diagnosis of status 
post fracture of the fifth metacarpal without significant 
evident residuals.  It was noted that the veteran was right 
hand dominant and could make a good fist and had good hand 
strength.  He was able to use his right hand for grasping, 
pushing, pulling, writing, buttoning clothing and picking up 
small objects.  He was able to fully approximate the tips of 
the fingers to the median transverse fold of the palm.  There 
were no abnormalities on inspection or palpation.  There was 
no heat, redness, swelling, effusion, drainage, instability, 
weakness or abnormal movement.  Range of motion was normal.  
X-rays revealed a slight deformity of the fifth metacarpal 
compatible with an old healed fracture. 

VA examination in April 2005 noted that the veteran could tie 
his shoes, fasten buttons, and pick up and tear a piece of 
paper without difficulty.  The tips of the fingers of both 
hands could approximate the proximal transverse crease of the 
palms.  Hand strength was normal bilaterally.  There was no 
ankylosis of the hands or thumbs.  Range of motion of the 
thumbs and fingers was within normal limits in both hands.  

The veteran is not entitled to a compensable evaluation for 
status post fracture of right little finger.  The veteran's 
right little finger exhibits no limitation of motion.  
Although the veteran has indicated having discomfort, 
decreased strength and limited motion, there is no clinical 
evidence of this symptomatology.  VA examination has 
indicated normal function of the right little finger.  Even 
if this finger did exhibit such limitation of motion or 
ankylosis, the applicable diagnostic codes do not provide for 
a compensable evaluation for limitation of motion or 
ankylosis.  Accordingly, a compensable evaluation is not 
warranted.  

Bursitis of the Right Femoral Condyle

The veteran's service-connected bursitis of the right femoral 
condyle is currently evaluated at a noncompensable level 
under DC 5299-5255, as analogous to impairment of the femur.  
38 C.F.R. § 4.20.

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5250 provides for rating the hip on the basis 
of ankylosis.  Favorable ankylosis of the hip in flexion at 
an angle between 20 degrees and 40 degrees and slight 
adduction or abduction is to be rated 60 percent disabling.  
Intermediate ankylosis of the hip is to be rated 70 percent 
disabling.  And extremely unfavorable ankylosis, with the 
foot not reaching ground, crutches necessitated, is to be 
rated 90 percent disabling, and is entitled to special 
monthly compensation.  38 C.F.R. § 4.71a.

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.    

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees.  A 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees.  A 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees.  A 40 percent rating is for 
flexion of the thigh that is limited to 10 degrees.    

Under Diagnostic Code 5253, limitation of adduction and an 
inability to cross legs, or limitation of rotation with an 
inability to toe-out the affected leg more than 15 degrees 
warrants a 10 percent rating. Limitation of abduction of a 
thigh with motion lost beyond 10 degrees warrants a 20 
percent rating.   

Diagnostic Code 5254 provides for a singular maximum 
evaluation of 80 percent for flail joint of the hip.    

Diagnostic Code 5255 deals with impairment of the femur.  
Under this code, malunion of the femur with slight knee or 
hip disability warrants a 10 percent evaluation.  Malunion of 
the femur with moderate knee or hip disability warrants a 20 
percent evaluation.  Malunion of the femur with marked knee 
or hip disability warrants a 30 percent evaluation. Fracture 
of surgical neck of femur, with false joint, or fracture of 
shaft or anatomical neck of femur with nonunion, without 
loose motion, weight bearing preserved with aid of brace, 
warrants a 60 percent evaluation.  The highest rating 
available under that code, 80 percent, is warranted for 
fracture of shaft or anatomical neck of femur, with nonunion, 
with loose motion (spiral or oblique fracture).    

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just"  38 C.F.R. 
§ 4.6.

At his VA examination in April 2003, the veteran reported 
having some degree of discomfort in his right hip after 
walking or running, as well as discomfort from standing for 
long periods of time.  He reported no loss of motion, but 
difficulty in doing any impact activities.  Examination of 
the hip joint revealed modest tenderness to palpation deeply 
on the posterior femoral condyle, but no other changes.  
Range of motion was normal.  Flexion was zero to 125 degrees.  
Extension was zero to 30 degrees.  Adduction was zero to 25 
degrees.  Abduction was zero to 45 degrees.  External 
rotation was zero to 60 degrees.  Internal rotation was zero 
to 40 degrees.  Range of motion was not additionally limited 
by pain, fatigue, weakness, lack of endurance or 
incoordination.  X-rays of the right hip were normal.  The 
examiner diagnosed right femoral condylar bursitis.  

In April 2005, the veteran received another VA examination of 
his right hip.  At the time, he complained of sharp pain in 
the right hip, which worsened with standing, walking and 
climbing stairs.  He reported on and off symptoms, with 
flare-ups three to four times per month.  He reported being 
able to perform his daily functions during flare-ups, but 
with slight difficulty because it would become difficult for 
him to walk or stand for prolonged periods, to climb stairs 
or to lift and carry heavy objects.  He reported treating his 
pain with Motrin and aspirin.  He reported time lost from 
work at least two days per month because of flare-ups.  

Examination showed normal posture and gait with equal leg 
length.  The feet showed no signs of abnormal weight bearing.  
The veteran did not require any device for walking.  
Examination of the femur was normal bilaterally.  Range of 
motion of the right hip joint was normal in all planes.  
Flexion was to 125 degrees; extension 30 degrees; adduction 
to 25 degrees; abduction to 45 degrees.  Exterior rotation 
was to 60 degrees; internal rotation to 40 degrees.  There 
was no pain, fatigue, weakness, lack of endurance or 
incoordination on movement of the right hip joint.  Bursitis, 
right femoral condyle, resolved, was diagnosed.  

Initially, with reference to the examination findings 
outlined above, the Board notes that Diagnostic Codes 5250 
and 5254 are inapplicable.  The veteran's right hip 
disability is not manifested by ankylosis or flail joint.  

Similarly, with respect to Diagnostic Codes 5251, 5252 and 
5253, a compensable evaluation is not warranted because there 
is no limitation of motion of the veteran's right hip.  

Finally, the Board finds that an increased rating is not 
warranted under Diagnostic Code 5255 for slight impairment of 
the femur.  The most recent VA examination included the 
diagnosis of bursitis, right femoral condyle, resolved.  
There was no impairment noted.  

Status Post Left Inguinal Hernia

The veteran is currently assigned a noncompensable disability 
evaluation for residuals of a left inguinal hernia repair 
under Diagnostic Code 7338 pertaining to inguinal hernia.  
See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2007).  

Diagnostic Code 7338 is deemed by the Board to be the most 
appropriate diagnostic code, primarily because it pertains 
specifically to the diagnosed disability in the present case 
(inguinal hernia).  Evidence of a past hernia operation 
justifies rating the disability under Diagnostic Code 7338.  
The Board can identify no more appropriate diagnostic code, 
and the veteran has pointed to none.

Under Diagnostic Code 7338 a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or where it is not operated, 
but remediable.  A zero percent evaluation will be assigned 
when the symptomatology required for a compensable rating is 
not shown. See 38 C.F.R. § 4.31 (2007).  A 10 percent rating 
is for assignment where there is postoperative recurrence of 
the hernia that is easily reducible and well supported by 
truss or belt.  In essence, a rating at the 10 percent level 
requires a recurrent hernia.  Id.  

In April 2003, the VA examiner noted a prior history of 
herniorrhaphy.  The veteran reported that since this surgery, 
he had difficulty eating.  He reported early satiety and that 
he had to eat much smaller and frequent meals.  He also 
described having more frequent bowel movements, three to four 
a day.  He denied blood, either per rectum or hematemesis, as 
well as pyrosis or dysphagia.  He denied lower abdominal 
cramps and weight loss.  Examination revealed a well-healed 
left inguinal hernia scar, which showed no disfigurement or 
contractures.  The examiner diagnosed status left 
herniorrhaphy, without current residual.

At the April 2005 VA examination, the veteran complained of 
repair of left inguinal hernia, performed in 1998.  He stated 
that since his hernia his appetite was poor and on and off 
heartburn.  The examiner found no functional impairment from 
the hernia surgery.  There was no loss of work.  Examination 
of the abdomen showed positive bowel sounds.  It was non-
tender and non-distended.  Inguinal hernia was absent.  There 
was no ventral hernia or femoral hernia present. 

The veteran is not entitled to a compensable evaluation for 
status post left inguinal hernia.  Diagnostic Code 7338 
clearly requires the presence of recurrent hernia for a 
compensable evaluation.  The evidence of record shows that 
the veteran had only one occurrence of an inguinal hernia, 
which was resolved after surgery and has not reoccurred.  The 
veteran's subjective complaints of digestive problems have 
not been attributed to his status post left inguinal hernia, 
so it is not necessary for the Board to explore application 
of any diagnostic codes relating to this symptomatology.  See 
Butts, 5 Vet. App. at 538.  Accordingly, the claim for a 
compensable evaluation for status post left inguinal hernia 
must be denied.  

Scars of the Little Finger, Abdomen and Right Shoulder

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

April 2003 examination showed a well-healed incisional scar 
at the anterior aspect of the veteran's right shoulder, 
extending into the crook of his axilla, which was about 5 cm. 
in length and showed no disfigurement, adherence, tenderness, 
keloid or other changes.  The veteran also had a well-healed 
left inguinal hernia scar which showed no disfigurement or 
contractures.  

The April 2005 examiner noted the presence of several scars.  
There was a 6.5 cm. long, curved, well-healed scar on the 
anterior aspect of the right shoulder.  There was also a 
well-healed scar from the left inguinal hernia repair, which 
measured 9 cm. long in the left lower quadrant of the 
abdomen.  The veteran had a 5 cm. well-healed scar on the 
dorsal aspect of the 5th metacarpal bone.  These scars were 
all level and without tenderness.  There was no 
disfigurement, ulceration, keloid formation, 
hyperpigmentation, or abnormal texture.  These scars did not 
cause limitation of motion and were mildly hypopigmented.  
Each of them measured less than six square inches.  

With respect to the scars of the veteran's right little 
finger, right shoulder and abdomen, the Board does not find 
that these warrant a compensable evaluation as shown by the 
applicable diagnostic codes pertaining to scars of areas 
other than the head, face or neck.  These scars are not deep 
and do not cause him any limitation of motion of the relevant 
anatomic regions.  They are all less than six square inches 
in area.  They are not unstable or painful.  Because none of 
these scars is compensable, consideration under 38 C.F.R. 
§ 4.25 is not warranted.  Although they exhibit some mild 
hypopigmentation, this does not result in a compensable 
evaluation.  Accordingly, a compensable evaluation is not 
warranted for these scars.

Service Connection Claims

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Left Knee Disability

The Board has reviewed the veteran's SMRs and has found no 
evidence of complaints or treatment of a left knee 
disability.  

At the April 2003 VA pre-discharge examination, the veteran 
was felt to have chondromalacia of both knees, and reported 
chronic discomfort for six to eight years, after any type of 
running or prolonged periods of standing.  After examination, 
the examiner felt that there was no pathology to render a 
diagnosis.  

Entitlement to service connection for a left knee disability 
must be denied.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  As reflected by the 
veteran's SMRs and VA examinations he has never been 
diagnosed as having a left knee disability.  Accordingly, 
service connection for a left knee disability must be denied.

Lumbar Spine Disability

The veteran's service medical records are silent with respect 
to complaints or treatment of the low back, but for an August 
1996 treatment note reflecting a complaint of back pain. 

The veteran's pre-discharge VA examination in April 2003 
shows that at the time the veteran complained of localized 
discomfort in his lumbar area, which he reported as recurring 
on an average of twice per week, lasting for nearly a full 
day.  There were no radicular symptoms or spasm reported, or 
episodes of pain that disqualified him from being able to 
work.  The examiner found no pathology to render a diagnosis.

Entitlement to service connection for a lumbar spine 
disability is not established.  As stated above, without 
proof of a present disability there can be no valid claim.  
Id.  As reflected by the veteran's SMRs and VA examination he 
has never been diagnosed as having a lumbar spine disability; 
thus, this claim must be denied.

Bilateral Hearing Loss

Hearing loss will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater, when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran's SMRs contain numerous audiometric reports.  
None of these reports resulted in a diagnosis of bilateral 
hearing loss.  None of them show audiometric results 
sufficient to establish hearing loss for VA purposes.  Id.  

In April 2003, the veteran was given a pre-discharge VA 
audiologic examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
20
LEFT
10
10
5
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The veteran was found to not have measurable hearing loss in 
either ear.  

Entitlement to service connection for bilateral hearing loss 
is not established.  The veteran's SMRs and pre-discharge VA 
examination do not show diagnosis of bilateral hearing loss 
or hearing loss sufficient for VA purposes.  The auditory 
thresholds and the speech recognition scores contained in the 
audiometrics do not show hearing loss as required for VA 
purposes.  Id.  Accordingly, the claim must be denied.  

ORDER

Entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the right knee is denied.

Entitlement to an initial compensable evaluation for 
residuals of a left shoulder strain is denied. 

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right little finger with scar 
is denied.

Entitlement to an initial compensable evaluation for bursitis 
of the right femoral condyle is denied.

Entitlement to an initial compensable evaluation for 
residuals of left inguinal herniorrhaphy is denied.

Entitlement to an initial compensable evaluation for a scar 
of the right shoulder is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


